Citation Nr: 1043133	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  08-03 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a lumbosacral strain with 
degenerative disc disease (lumbar spine disorder). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services

		
ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

 
 
 
 

INTRODUCTION

The Veteran served on active duty in the United States Army from 
October 1979 to October 1982, with additional service in the 
Georgia Army National Guard (GAARNG).

This matter comes to the Board of Veterans' Appeals (Board) from 
a September 2010 Order by the United States Court of Appeals for 
Veterans Claims (Court), which endorsed a September 2010 Joint 
Motion for Remand, vacated a January 11, 2010 Board decision 
denying entitlement to service connection for lumbar spine 
disorder, and remanded the matter for action complying with the 
Joint Motion for Remand.  

As a matter of background, this matter was initially before the 
Board on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Atlanta, 
Georgia (RO), which reopened the Veteran's previously denied 
claim for entitlement to service connection for lumbar spine 
disorder, but continued and confirmed the denial of the benefits 
sought.  The Veteran appealed this denial, giving rise to the 
Joint Motion for Remand and Court Order that have returned the 
matter to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted above, the matter on appeal was remanded by the Court 
for action in compliance with the instruction in the Joint Motion 
for Remand.  Based on review of the claims folder, the Board 
finds that additional development is necessary prior to 
adjudication of the matter.

The Veteran seeks entitlement to service connection for lumbar 
spine disorder.  The Veteran asserts that he first hurt his low 
back in service and that he has experienced low back pain since 
then.  

A review of the Veteran's service treatment records shows he 
complained of low back pain three times during his active 
service.  See service treatment records dated September 1980, 
June 1981 and July 1982.  Prior to his separation from service, 
the Veteran declined to receive a separation examination, and it 
was determined that a medical examination prior to separation was 
not required.  A review of the Veteran's service treatment 
records from his service in the GAARNG show he reported 
experiencing recurrent back pain twice, but upon examinations, 
the Veteran's spine was evaluated as normal both times.  See 
February 1984 and February 1988 medical history reports and 
medical examination reports, respectively.  

While the Veteran has reported having had back pain since 
service, a review of the post-service treatment records does not 
show evidence of a chronic back disorder until April 1993.  Post 
service treatment records also clearly reflect at least two 
instances where the Veteran injured his lower back after his 
discharge from service (in 1993 and again in 2003).  

Pursuant to the instructions in an April 2009 Board remand, the 
Veteran was scheduled for an August 2009 VA examination to 
determine the nature and etiology of his lumbar spine disorder.  
The VA examiner was specifically asked to provide a supporting 
rationale for any opinion rendered.  The report of the August 
2009 VA examination shows that the Veteran was diagnosed with 
degenerative disk disease in the lumbar spine.  Responding to our 
question as to the likely etiology of the back disorder, the VA 
examiner stated that he "cannot resolve this issue without 
resorting to mere speculation."  No rationale was provided in 
support of this statement.  
	
Subsequent to the now vacated January 2010 Board decision, the 
Court recently found that the Board cannot rely on a conclusion 
that an etiology opinion is not possible "without resort to 
speculation" unless the examiner explains the basis for such an 
opinion, or the basis must otherwise be apparent in the Board s 
review of the evidence.  See Jones v. Shinseki, No. 07-3060 (U.S. 
Vet. App. Mar. 25, 2010); see also Clemons v. Shinseki, 23 Vet. 
App. 1, 6 (2009) (noting that the Board need not obtain further 
medical evidence where the medical evidence "indicates that 
determining the cause is speculative").  In order to rely upon 
such a medical statement, the Court has held that it must be 
clear that the procurable and assembled data was fully considered 
and the basis for the opinion must be provided by the examiner or 
apparent upon a review of the record.  Jones, supra.  Such 
medical opinions, without rationale, are inadequate unless it is 
clear that the inability to provide a definitive opinion was NOT 
due to a need for further information, but rather, such was 
because the limits of medical knowledge had been exhausted 
regarding the etiology of the Veteran's disability.

Here, it is unclear from the record why the August 2009 VA 
examiner could not provide a medical opinion without resorting to 
mere speculation.  Without a clear understanding from the 
examiner as to whether further information would be needed or 
whether the limits of medical knowledge have been exhausted, the 
conclusion in the report of the August 2009 VA examination is 
inadequate and a new VA examination is in order.  

In the Joint Motion for Remand, the parties also indicated that 
the Board did not address whether the Veteran's statements that 
his low back pain began in service and has continued since then 
could establish service connection.   

The RO/AMC should schedule the Veteran for another VA examination 
to determine the nature and etiology of his lumbar spine 
disorder.  The examiner should be asked to determine whether it 
is at least as likely as not that the Veteran's current lumbar 
spine disorder is etiologically related to his service.  The 
examiner should review the record, and discuss whether the 
Veteran's complaints of low back pain in service and since 
service demonstrate the onset of his current disorder.  If the 
examiner is unable to provide a medical opinion, he or she should 
so state and provide a rationale that discusses why an opinion 
cannot be provided.  
 
Prior to any examination, VA should ask the Veteran to identify 
any outstanding records of pertinent VA and private treatment, 
and obtain those records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain assistance from 
the Veteran to seek to identify and obtain 
any VA records of pertinent medical treatment 
that are not yet on file.

2.  After all available records have been 
obtained, the RO should schedule the Veteran 
for VA examination by an appropriate 
specialist to determine whether it is at 
least as likely as not that the Veteran's 
current low back disorder is related to 
service.  All studies deemed appropriate in 
the medical opinion of the examiner should be 
performed, and all the findings should be set 
forth in detail.  The claims file should be 
made available to the examiner, who should 
review the entire claims folder in 
conjunction with this examination.  This fact 
should be so indicated in the examination 
report.  

After review of the claims file and 
examination, the examiner should identify any 
current back disorder, and indicate when such 
condition was first shown.  The examiner 
should be asked to review the record of 
treatment received for back problems during 
service and since service.  The examiner 
should be asked to comment on the Veteran's 
in-service complaints of low back pain in 
1980, 1981 and 1982, and to comment on the 
Veteran's reports that he has experience low 
back pain since 1980.  For each diagnosed 
disorder, the examiner should provide a 
medical opinion indicating whether it is at 
least as likely as not that such disorder was 
related to the Veteran's period of service.  

The examiner should clearly outline the 
rationale for any opinion or conclusion 
expressed and all clinical findings should be 
reported in detail.  If it is not medically 
possible to provide any of the medical 
opinions requested, the examiner should 
clearly so state, indicating whether there is 
any pertinent information that is absent, or 
whether such an opinion is just beyond the 
limits of medical knowledge.

3.  The RO/AMC should then re-adjudicate the 
claim under review here.  If any benefit 
sought remains denied, issue the Veteran and 
his representative a supplemental statement 
of the case (SSOC).  An appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examinations, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


